Luis    Alfredo     Perez#1B40600
                                           Telford     Unit
                                         3899 State Huy 98
                                       New Boston, Tx 75570


State Law Library
Tom C. Clark Bldg.               G01
205    West       14th      Street
Austin,          Tx   787D1


      RE:   LUIS ALFREDO PEREZ V.        THE STATE OF TEXAS NO.08-13-00103-CR



Dear    Clerk:

I am writing to find out the price of copies of the                         Reporter's
Record       and      the    Clerk's   Record   in   the   aboue-styled   cause.   Please

reply       to    the    above   address.

Thank       you,




                                                                                   RECEIVED IN M
                                                                            COURT OF CRIMINAL APPEALS

                                                                                   MAY 31 2016